BARNES, District Judge.
This matter came on to be heard on the motion of the defendant to retax costs.
The question is as to whether or not the cost and expense of the taking of the deposition of the plaintiff by the defendant should be taxed as costs against the plaintiff, the losing party, and in favor of the defendant.
The rules permit the taking of the deposition and its taking can be said to have been reasonably necessary, — in fact, the court is of the opinion that to have failed to take the deposition would have been negligence. The costs of the taking of the deposition should be taxed against the plaintiff.
An appropriate order may be made at the opening of court on Monday, January 29, 1940, without any other or further notice than this.